Opinion issued November 12, 2009



















In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00409-CR
____________

CHRISTIAN OKEY ONWUEGBUSI, Appellant

V.

THE STATE OF TEXAS, Appellee
 

 
 
On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 1082352
 

 
 
MEMORANDUM OPINION
 

          Appellant, Christian Okey Onwuegbusi, pleaded no contest to the offense of
theft in an amount between $100,000 and $200,000.
 After a sentencing hearing, the
court assessed his punishment at confinement for fifteen years and a fine of $10,000. 
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error and that the appeal is without merit and is frivolous.  See Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the
requirements of Anders by presenting a professional evaluation of the record and
detailing why there are no arguable grounds for reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The brief also reflects that
counsel delivered a copy of the brief to appellant and advised appellant of his right
to file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991). 
          When this Court receives an Anders brief from a defendant’s court-appointed
appellate counsel, we conduct a review of the entire record to determine whether the
appeal is frivolous, i.e., whether it presents any arguable grounds for appeal.  See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford v. State, 813 S.W.2d at 511.  An
appeal is frivolous when it does not present any argument that could “conceivably
persuade the court.”  In re Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App.
2008).  In our review, we consider appellant’s pro se response, if any, to his counsel’s
Anders brief.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). 
          Here, appellant has filed a pro se response, contending in two issues that the
his plea of no contest was involuntary due to ineffective assistance of trial counsel
and his appellate counsel rendered ineffective assistance.  Having reviewed the
record, counsel’s brief, and appellant’s pro se response, we agree that the appeal is
frivolous and without merit and that there is no reversible error.  See id.
Conclusion
          We affirm the judgment of the trial court.  We grant appellate counsel’s motion
to withdraw.
 See Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston
[1st Dist.] 2000, no pet.) (per curiam). 




                                                                        Terry Jennings
                                                                        Justice

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish.  Tex. R. App. P. 47.2(b).